On motion for rehearing, the court delivered the following opinion:
The plaintiff asks for a rehearing upon the ground of a mistake in the opinion in the date of the deed from Nash to Mrs. Dillon, caused by an incorrect minute in the record. The correct date does not affect the case, the conclusion of law not being drawn from it. It is difficult to resist the conviction that there was fraud or mistake in the settlement complained of. Without extrinsic explanation, the error is so very obvious as to lose one of the badges of fraud. At this day the matter can not be explained. But more than twenty years have elapsed, and we are called on to say that a judgment regularly entered and long acquiesced in shall be impeached for fraud because merely the consistency of the account adjudged can not now be shown. It would never do to adopt such a practice.
The motion is overruled.
The other judges concur.